Case 1:19-mj-00417-IDD Document 2 Filed 09/25/19 Page 1 of 9 PagelD# 2

 

 

L !
IN THE UNITED STATES DISTRICT COURT FOR THE | SEP 25 2019
EASTERN DISTRICT OF VIRGINIA

|

 

 

 

CLERK, U.S. DISTRICT COURT
ALEXANDRIA, VIRGINIA

 

 

 

Alexandria Division

UNITED STATES OF AMERICA
v.

DARRELL MARCELLUS POPE, Case No. 1:19-MJ-417
a.k.a. “T,”

and
RONALD MAXWELL GORHAM,

Defendants.

 

 

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
I, Shane D. Dana, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I submit this affidavit in support of a criminal complaint for DARRELL
MARCELLUS POPE, a.k.a. “T,” and RONALD MAXWELL GORHAM for conspiring to
distribute and possess with the intent to distribute 40 grams or more of a mixture and substance
containing a detectable amount of fentanyl, a Schedule II controlled substance, in violation of Title
21, United States Code, Sections 841(a)(1) and 846.

2. I am an investigative or law enforcement officer of the United States within the
meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States
who is empowered by law to conduct investigations and to make arrests for offenses enumerated
in 18 U.S.C. § 2516.

3. Tama Special Agent of the FBI and have been so employed since November 2003.

I am currently assigned to CR-14 of the Washington Field Office’s Criminal Investigative Division
‘Case 1:19-mj-00417-IDD Document 2 Filed 09/25/19 Page 2 of 9 PagelD# 3

and focus on drug diversion. I am assigned as a case agent to this matter and am familiar with the
facts of this case. The facts and information contained in this affidavit are based upon my personal
knowledge of the investigation as well as the observations of other law enforcement officers
involved. All observations that were not made by me were related to me by the person(s) who
made such observations. This affidavit contains the information necessary to support probable
cause for this application.

4. My duties include investigating violations of federal narcotics laws. I have
conducted and participated in numerous investigations resulting in the arrest and conviction of
drug distributors, and seizure of quantities of controlled substances. Many of these investigations
have involved the distribution of Schedule I and II narcotics including heroin and fentanyl. I have
received training in drug identification, narcotics investigations, search and seizure, covert
communications, and surveillance operations. As a result, I am familiar with the use, effects, and
methods of distribution of controlled substances.

5. The facts and information contained in this affidavit are based upon my training
and experience, participation in this and other investigations, personal knowledge, and
observations during the course of this investigation, as well as the observations of other federal
agents and individuals involved in this investigation. All observations not personally made by me
were relayed to me by the individuals who made them or were conveyed to me by my review of
the records, documents, and other physical evidence obtained during the course of the
investigation. This affidavit is meant to convey information necessary to support probable cause
for the requested complaint, arrest warrant, and seizure warrant, and is not intended to include each

and every fact observed by me or known to the government. The inferences and conclusions I
Case 1:19-mj-00417-IDD Document 2 Filed 09/25/19 Page 3 of 9 PagelD# 4

draw from the evidence included in this affidavit are what I believe based on my training,
experience, and knowledge of the investigation.
PROBABLE CAUSE

6. Since March 2019, investigators from the FBI and the Prince William County
Police Department (“PWCPD”) have been conducting an investigation into a network of
heroin/fentanyl dealers operating in Woodbridge, in the Eastern District of Virginia. As part of
that investigation, on or about June 6, 2019, FBI agents were conducting surveillance at a residence
in Woodbridge associated with one of the targets. Agents observed a vehicle leave the residence
and travel to the vicinity of 1100 4th Street SW in the District of Columbia, and meet with a black
male subject, later identified through Maryland MVA records as Darrell Marcellus POPE. MVA
records list POPE’s residence in Clinton, Maryland.

7. On or about July 17, 2019, law enforcement again conducted surveillance at the
same residence in Woodbridge. A man (Subject 1) was observed exiting the residence and getting
into a vehicle. Law enforcement followed the vehicle as it traveled to Clinton, Maryland, where
it parked in a CVS parking lot. Shortly thereafter, a black BMW sedan backed into the spot next
to Subject 1’s vehicle. Subject 1 exited his vehicle and got into the black BMW. Law enforcement
observed the license plate of the black BMW, and a query of Maryland MVA records showed that
the black BMW is registered to POPE at his residence in Clinton. After approximately six minutes,
Subject 1 exited the black BMW and re-entered the vehicle in which he arrived. Sometime
thereafter, POPE departed in the black BMW, and law enforcement surveilled POPE as he returned
home and parked in the driveway. Based on my training and experience, as well as the events that

followed (described below), I believe the purpose of this meeting was for a drug transaction.
Case 1:19-mj-00417-IDD Document 2 Filed 09/25/19 Page 4 of 9 PagelID# 5

8. On or about July 24, 2019, law enforcement again conducted surveillance at the
same residence in Woodbridge. A different man (Subject 2) was observed with Subject 1 at the
residence, and then was observed getting into a vehicle. Law enforcement followed the vehicle as
it traveled to Clinton, Maryland, where it parked in a Baskin Robbins parking lot and met up with
the same black BMW. An occupant of Subject 2’s vehicle met with POPE (who was driving the
black BMW) for approximately two minutes, and then returned to Subject 2’s vehicle. Subject 2’s
vehicle then returned to Prince William County, Virginia, where local law enforcement conducted
a traffic stop and found a smal] quantity of a white/brown powdery substance. The substance field-
tested positive for heroin/fentanyl.
| 9. On or about August 1, 2019, Prince William County Detective Nick Waymire and
I met with one of the occupants of Subject 2’s vehicle (hereinafter “CI-1”). CJ-1 will be referred
to herein in the masculine regardless of true gender. CI-1 identified the driver of the black BMW
as someone he knew as “T.” CI-1 was shown a picture of POPE and confirmed that POPE was
the person he knew as “T.” CI-1 stated that he regularly drove customers to meet with POPE in
order to purchase heroin. CI-1 stated that these customers would bring the drugs back to the
vehicle and often use the drugs while still in CI-1’s vehicle. CI-1 described the drugs as brown or
tan and contained in small plastic bags.

10. CI-1 recalled that on or about July 24, 2019, CI-1 drove two customers (V.J. and
LM) from Virginia up to D.C. to purchase heroin from POPE, whom they met in a parking lot in
the black BMW. CI-1 recalled that both persons used the drugs shortly after the transaction, and
L.M. passed out completely. After CI-1 drove back to Dumfries, Virginia, he was stopped by

Prince William County police officers.
Case 1:19-mj-00417-IDD Document 2 Filed 09/25/19 Page 5 of 9 PagelD# 6

11. CI-1 further stated that he had known POPE for a couple of months. The customers
that CI-1 drove to purchase drugs from POPE bought approximately two grams each time for $100
per gram. C]-1 knew that V.J. and L.M. purchased drugs from POPE every day, regardless of
whether or not CI-1 drove them. CI-1 estimated that he drove V.J. and L.M. to purchase drugs
from POPE approximately 10 to 20 times. CI-1 also frequently drove another customer, J.P., from
Prince William County to purchase drugs from POPE. C]J-1 estimated he drove J.P to purchase
drugs from POPE approximately 15 to 20 times. CI-1 had driven customers to purchase drugs
from POPE at several locations to include the area of Clinton, Maryland, and a CVS in the
southwest quadrant of Washington D.C., near what CI-1 believed to be POPE’s workplace. CI-1
believed that POPE was a government employee.

12. I checked the District of Columbia’s government employee list and confirmed that
POPE is employed by the D.C. Department of Consumer and Regulatory Affairs (DCRA), which
is located at 1100 4th Street SW in Washington, D.C. Lori Fowler Pope (“LORI”), who is POPE’s
wife, is also employed by DCRA.

. 13. Thereafter, the FBI and PWCPD proceeded to conduct a series of controlled
purchase of narcotics from POPE using CI-1 and an undercover law enforcement officer (“the
UCE”). Each transaction was audio and video recorded. With the exception of the September 18
controlled buy, each purchase of narcotics occurred in the vicinity of POPE’s office located at
1100 4th Street SW, Washington D.C. Typically, POPE was observed outside his office building
on foot and walking up to meet CJ-1 and/or the UCE. The controlled purchases are summarized

in the following chart:
Case 1:19-mj-00417-IDD Document 2 Filed 09/25/19 Page 6 of 9 PagelD# 7

 

 

 

 

 

 

 

 

 

 

Date Buyer(s) Quantity Gielacte Porenase
Aug. 20, 2019 CI-1 & UCE 2 gm fentanyl $200
Aug. 23, 2019 CI-1 & UCE 3 gm heroin & fentanyl $300
Aug. 26, 2019 CI-1 & UCE 5 gm heroin & fentanyl $500
Aug. 29, 2019 UCE 8 gm fentanyl $800

Sept. 3, 2019 UCE 20 gm fentanyl $2,000
Sept. 5, 2019 CI-1 2 gm fentanyl $200
Sept. 10, 2019 UCE 15 gm fentanyl $1,500
Sept. 12, 2019 CI-i 2 gm fentanyl $200
Sept. 18, 2019 UCE 30 gm fentanyl $3,000

 

 

 

 

 

 

 

14. Of note, Amiden Bowen Elementary School is located at 401 I Street SW in the
District of Columbia. Using a mapping application, I determined that the school is approximately
675 feet to the front of 1100 4th Street SW. Thus, I was able to determine that all transactions to
date involving the UCE and CI-1 occurred within 1,000 feet of the school’s property.

15.  Inevery transaction a the September 3, 10, and 18 buys, POPE sold the drugs
to CI-1 and/or the UCE packaged in small plastic bags containing one gram each. In the case of
the 20 grams of fentanyl purchased on September 3, the 15 grams purchased on September 10, and
the 30 grams purchased on September 18, the substance was packaged in one plastic bag.

16. On the moming of September 10, law enforcement conducted surveillance at
POPE’s residence and observed POPE depart in a white BMW sedan. A query of D.C. DMV
| records revealed that the white BMW is registered to LORI at a residence in Washington, D.C.
POPE was observed driving the white BMW to work at 1100 4th Street SW and thereafter, he sold

15 grams of fentanyl to the UCE. In the transaction, which was audio- and video-recorded, POPE
Case 1:19-mj-00417-IDD Document 2 Filed 09/25/19 Page 7 of 9 PagelD# 8

told the UCE that he was out of his supply of dope, but would have more later that he could sell to
the UCE.

17, At approximately 5:00 PM on September 10, 2019, law enforcement observed
POPE and a man later determined to be GORHAM walk from the direction of the front of POPE’s
office, go to the parking lot behind the office, and get into POPE’s white BMW (POPE in the
driver’s seat). Shortly thereafter, POPE and GORHAM drove POPE’s vehicle around the block,
parking at the curb in front of 1100 4th Street SW and behind a gray Honda Accord, which was
also parked in front of 1100 4th Street SW with an unidentified man in the driver’s seat; the hazard
lights were on and the Accord was running. GORHAM then got out of POPE’s vehicle and walked
to the driver’s side door of the Honda Accord. The unidentified man who had been sitting in the
driver’s seat got out and walked away; GORHAM got in and drove away in the Accord. D.C.
DMV records showed that the Accord was registered to GORHAM at an address in D.C.

18. A few minutes later, POPE’s wife, LORI, walked out of 1100 4th Street SW and
got into POPE’s white BMW. POPE and LORI then drove back to their residence in Clinton.

19. At approximately 6:49 PM on September 10, the UCE called POPE to see if POPE
had more drugs available for purchase, and POPE confirmed to the UCE that he did. Based on the
timing of this message, I believe that POPE had been resupplied with drugs by GORHAM in the
area of 1100 4th Street SW. This conclusion is further bolstered by the fact that shortly thereafter
on September 10, 2019, law enforcement observed POPE leave his house and drive to meet J Pp
whom CI-1 advised that he also knew to buy heroin/fentanyl from POPE—at a parking lot and
conduct a suspected drug deal. POPE and J.P. were standing in front of POPE’s white BMW. In
the meeting, which was caught on video, POPE appeared to drop a small bag containing white

powder on the ground. A moment later, J.P. bent down and picked up the small bag and put it in

7
Case 1:19-mj-00417-IDD Document 2 Filed 09/25/19 Page 8 of 9 PagelD# 9

his pocket, and then handed POPE what appeared to be money. Thereafter, POPE got back into
the white BMW and drove away.

20. On the evening of September 17, 2019, CI-1 contacted POPE to ask to purchase
two grams of heroin/fentanyl, and he agreed. This transaction did not materialize; however, the
next day (September 18), the UCE contacted POPE and asked to purchase 30 grams of
heroin/fentanyl. POPE told the UCE that POPE would have to go home to get that quantity of
drugs, and that they could meet at approximately 6:00 PM. Later on September 18, at
approximately 3:55 PM, surveillance observed what appeared to be a hand-to-hand exchange
between POPE and J.P. in front of 1100 4th Street SW.

21. Atapproximately 5:00 PM, POPE and LORI departed 1100 4th Street SW together
and returned to their home in Clinton, Maryland. Approximately 15 minutes later, POPE left his
house and eventually drove to a nearby gas station, where he got into the UCE’s vehicle and sold
the UCE 30 grams of fentanyl. Based on this timeframe, I believe that POPE likely measured and
weighed out the fentanyl in the 15 minutes between when he and LORI arrived at home and when
he left again to meet the UCE. In the transaction, the UCE was able to see that POPE was carrying
a compact model Glock pistol, commonly referred to as a “baby Glock,” in his left pocket.

22. On September 23, 2019, the VCE communicated with POPE to set up a transaction
wherein the UCE would purchase 30 grams of fentanyl the next day. On September 24, law
enforcement detained POPE outside his office and searched his person; law enforcement found 30
grams of suspected fentanyl in POPE’s possession.

23. POPE agreed to be interviewed by law enforcement. Eventually, he agreed to
contact his supplier—later determined to be GORHAM, whom law enforcement had observed at

1100 4th Street SW on September 10—to set up a meeting. He texted GORHAM to meet at their
8
Case 1:19-mj-00417-IDD Document 2 Filed 09/25/19 Page 9 of 9 PagelD# 10

“usual” meeting location in Clinton, Maryland. At approximately 1:00 PM, GORHAM showed
up to the meeting spot. POPE identified GORHAM as his supplier. POPE stated that GORHAM
had not supplied him with drugs in front of DCRA on September 10, but that normally GORHAM
met him near his home in Clinton to resupply him with drugs. GORHAM was arrested and
declined to be interviewed.

24. Law enforcement searched POPE’s residence in Maryland and found at least an
ounce of suspected fentanyl, along with three firearms, a scale, and packaging material. Law
enforcement searched POPE’s workspace at DCRA and found an additional quantity of suspected
fentanyl.

CONCLUSION

25. Based on the foregoing, J submit there is probable cause to believe that from at least
in and around June 2019 to September 2019, in the Eastern District of Virginia and elsewhere,
DARRELL MARCELLUS POPE and RONALD MAXWELL GORHAM knowingly,
intentionally, and willfully conspired to distribute and possess with intent to distribute 40 grams
or more of a mixture or substance containing a detectable amount of fentanyl, in violation of Title
21, United States Code, Sections 841(a)(1) and 846.

Respectfully submi

  

Bhanée. Dana
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on September 2 3 2019.

<\ Q®) Is/

Ivan D. Davis
United States Magistrate Judge
